Case 0:19-cv-61569-UU Document 7 Entered on FLSD Docket 07/18/2019 Page 1 of 3



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                         CASE NO: 0:19-cv-61569-UU

 ROBERT JOHNSON,

               Plaintiff,

 v.

 REAL  ESTATE   EDUCATION                          AND
 COMMUNITY HOUSING, INC.,

               Defendant.
                                                           /

                                MOTION FOR EXTENSION OF TIME TO
                              RESPOND TO THE PLAINTIFF'S COMPLAINT

               Defendant, REAL ESTATE EDUCATION AND COMMUNITY HOUSING, INC.

 ("Defendant"), by and through undersigned counsel, hereby moves for a 14-day extension of

 time to respond to the Plaintiff's Complaint, and as grounds therefore states:

               1.       Defendant was served with a copy of the Complaint on June 27, 2019.

 Accordingly, a response to the Complaint is currently due on July 18, 2019.

               2.       Defendant is in the process of fully retaining the undersigned counsel to represent

 it in this matter, and is in need of an extension of time, up through and including August 1, 2019,

 in order to fully prepare its response to the Complaint; thus, good cause exists to grant the

 extension of time sought herein.

               3.       During a meet and confer, undersigned counsel originally requested a 20-day

 extension of time, but Plaintiff’s counsel advised that he would only agree to a 14-day extension.

 Undersigned counsel accepts Plaintiff’s counsel’s counteroffer with respect the requested

 extension of time.



 103288172.1
Case 0:19-cv-61569-UU Document 7 Entered on FLSD Docket 07/18/2019 Page 2 of 3



               3.     The extension of time sought would not be prejudicial to the Plaintiff and is not

 being sought for the purposes of undue delay.

               WHEREFORE Defendant, REAL ESTATE EDUCATION AND COMMUNITY

 HOUSING, INC., respectfully requests that the court grant a 14-day extension of time, up and

 through and including August 1, 2019, to serve a response to the Plaintiff's Complaint, and

 further grant any such additional relief the court deems just and proper.


                                                            Respectfully submitted,

                                                            By: /s/ Adam M. Myron
                                                            Gerald F. Richman, Esq.
                                                            Florida Bar No. 0066457
                                                            grichman@daypitney.com
                                                            ecrippen@daypitney.com
                                                            Adam M. Myron, Esq.
                                                            Florida Bar No. 0895121
                                                            amyron@daypitney.com
                                                            ecrippen@daypitney.com
                                                            DAY PITNEY, LLP
                                                            250 Australian Avenue South, Suite 1504
                                                            West Palm Beach, FL 33401
                                                            Telephone: (561) 803-3500
                                                            Facsimile: (561) 790-8756
                                                            Counsel for Defendant


                      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

               Pursuant to Local Rules 7.1(a)(3), undersigned counsel certifies that he has conferred by

 telephone with Jibrael Hindi, counsel for Plaintiff, on July 18, 2019, and that Plaintiff does not

 oppose the relief sought herein.


                                                            By: /s/ Adam M. Myron
                                                               Adam M. Myron




 103288172.1
                                                      -2-
 .
Case 0:19-cv-61569-UU Document 7 Entered on FLSD Docket 07/18/2019 Page 3 of 3



                                    CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on July 18, 2019 a true and correct copy of the foregoing

 document was electronically filed with the Clerk using the CM/ECF filing system and served

 upon on all counsel of record or pro se parties below, either via transmission of Notices of

 Electronic Filing generated by the CM/ECF filing system or in some other authorized manner for

 those counsel or parties who are not authorized to receive electronically Notices of Electronic

 Filing:

 Jibrael S. Hindi, Esq.
 Thomas J. Patti, Esq.
 The Law Offices of Jibrael S. Hindi, PLLC
 610 SE 6th Street, Suite 1744
 Ft. Lauderdale, FL 33301
 jibrael@jibraellaw.com
 tom@jibraellaw.com
 Counsel for Plaintiff


                                               By: /s/ Adam M. Myron
                                                  Adam M. Myron




 103288172.1
                                                 -3-
 .
